Name: 2011/409/EU: Commission Decision of 11Ã July 2011 on the position to be taken by the European Union, within the EU-Switzerland Joint Committee, on the rules of procedure to be adopted by it in accordance with Article 19(4) of the Agreement between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures
 Type: Decision
 Subject Matter: Europe;  politics and public safety;  EU institutions and European civil service
 Date Published: 2011-07-12

 12.7.2011 EN Official Journal of the European Union L 182/28 COMMISSION DECISION of 11 July 2011 on the position to be taken by the European Union, within the EU-Switzerland Joint Committee, on the rules of procedure to be adopted by it in accordance with Article 19(4) of the Agreement between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures (2011/409/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Agreement of 25 June 2009 between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures (1) (hereinafter the Agreement), Having regard to Council Decision 2009/556/EC of 25 June 2009 concerning the provisional application and conclusion of the Agreement between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures (2), and in particular the second paragraph of Article 5 thereof, Whereas: Article 19(4) of the Agreement states that the joint committee set up by that Agreement (hereinafter the EU-Switzerland Joint Committee) must adopt its rules of procedure, HAS ADOPTED THIS DECISION: Sole Article The position to be taken by the European Union within the EU-Switzerland Joint Committee on the rules of procedure to be adopted in accordance with Article 19(4) of the Agreement shall be laid down in the attached draft decision of the EU-Switzerland Joint Committee. Done at Brussels, 11 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 199, 31.7.2009, p. 24. (2) OJ L 199, 31.7.2009, p. 22. Draft DECISION No 1/2011 OF THE EU-SWITZERLAND JOINT COMMITTEE of ¦ adopting the rules of procedure of the Joint Committee and setting up a working group THE JOINT COMMITTEE, Having regard to the Agreement of 25 June 2009 between the European Community and the Swiss Confederation on the simplification of inspections and formalities in respect of the carriage of goods and on customs security measures (1), and in particular Article 19(4) and (5), HAS AGREED AS FOLLOWS: CHAPTER I RULES OF PROCEDURE Article 1 Composition and chair The Joint Committee shall be composed of representatives of the European Union and representatives of the Swiss Confederation. The committee shall be chaired alternately by the parties for one calendar year. Before each meeting, the chair shall be informed of the intended composition of the delegation of each party. If both parties agree, the Joint Committee may invite experts to its meetings to provide the specific information requested. Article 2 Secretariat The chair shall carry out the tasks of secretary of the Joint Committee. All correspondence to the Joint Committee, including requests for items to be included in agendas, must be addressed to the chair. Article 3 Meetings Once he has obtained the Agreement of the parties, the chair of the Joint Committee shall fix the date and place of meetings. Meetings shall be held alternately in Brussels and Switzerland. Article 4 Agendas for meetings The chair shall draw up a provisional agenda for each meeting. It shall be forwarded to the parties not later than 10 days before the beginning of the meeting. The provisional agenda shall consist of those items in respect of which the request for inclusion has reached the chair at least 15 days before the beginning of the meeting. Supporting documentation must be received by both parties at least seven days ahead of the meeting. In cases of special urgency, these time limits may be shortened provided both parties agree. The agenda shall be adopted by the Joint Committee at the beginning of each meeting. Article 5 Advertising Unless otherwise agreed, the meetings of the Joint Committee shall not be made public. The Joint Committees deliberations shall be confidential. Article 6 Minutes of meeting After each meeting, the chair shall draw up the minutes. The draft minutes shall be submitted to the Joint Committee for approval. Once the minutes have been approved, they shall be signed by the chair and a copy sent to the parties. Article 7 Adoption of instruments Recommendations and decisions within the meaning of Article 21 of the Agreement shall be entitled recommendation and decision respectively, followed by a serial number, the date of their adoption and a description of their subject. They shall be signed by the chair and sent to the parties. Article 8 Written procedure In cases of special urgency, decisions and recommendations may be adopted by the written procedure provided both parties agree. Article 9 Expenses Each party shall bear the expenses it incurs in taking part in the meetings of the Joint Committee. Article 10 List of umpires The Joint Committee shall draw up a list of umpires as required in Annex III to the Agreement within two months of its decision to submit a dispute to arbitration as provided for in Article 29(3) of the Agreement. CHAPTER II WORKING PARTY Article 11 Working group on customs security procedures and measures A working group shall be set up to assist the Joint Committee in carrying out its tasks in the areas referred to in Chapters II (procedures) and III (customs security measures) of the Agreement. Article 12 Rules of procedure of the working group Articles 1 to 6 and 9 of this Decision shall apply, mutatis mutandis, to the meetings of the working group. Article 13 Entry into force This Decision shall take effect on the day following its adoption. Done at Brussels, ¦ For the Joint Committee The President (1) OJ L 199, 31.7.2009, p. 24.